Exhibit 10.12

EXECUTION VERSION

EMPLOYMENT AGREEMENT

KEVIN GILL

EMPLOYMENT AGREEMENT (the “Agreement”) dated November 11, 2013 by and between
Summit Materials Holdings L.P. (the “Company”) and Kevin Gill (“Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

Executive desires to accept such employment and enter into such an agreement;

In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 6 of this Agreement,
Executive shall be employed by the Company hereunder for a period commencing on
May 21, 2013 (the “Commencement Date”) and ending on the third anniversary of
the Commencement Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that (a) commencing
with the third anniversary of the Commencement Date and on each anniversary
thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended and
(b) if the Company is dissolved pursuant to the terms of the LP Agreement (a
“Dissolution”), then the Employment Term shall automatically and immediately be
terminated and, except as expressly provided in Section 6(d), no Person shall
have any obligation hereunder except to the extent such obligation arose prior
to, or directly as a result of, such termination.

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Human Resource
Officer of the Company. In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Board of Directors of
the General Partner (the “Board”). If requested by the General Partner of the
Company (the “General Partner”), Executive shall also serve as a member of the
board of directors (and any committees thereof) of any of the Company’s
affiliates, without additional compensation.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Sections 7 and 8.



--------------------------------------------------------------------------------

3. Compensation.

a. During the Employment Term, the Company shall pay Executive a base salary at
the annual rate of $300,000 per annum, payable in regular installments in
accordance with the Company’s usual payment practices. The rate of Executive’s
base salary will be reviewed annually by the Board, and may be increased (but
not decreased). Executive’s annual base salary, as in effect from time to time,
is hereinafter referred to as the “Base Salary.”

b. With respect to each full or partial fiscal year during the Employment Term,
Executive shall be eligible to earn an annual bonus (an “Annual Bonus”), with
the amount of the Annual Bonus targeted at sixty percent (60%) of Executive’s
Base Salary (the “Target Annual Bonus”) based upon the achievement of
performance targets agreed to by the Board and Executive within the first three
months of each fiscal year during the Employment Term (no later than June 30,
2013 for 2013), with a potential bonus of up to one hundred fifty percent
(150%) of the Base Salary for extraordinary performance; provided, however, the
Board, in its sole discretion, may appropriately adjust such performance targets
in any fiscal year to reflect any merger, acquisition or divestiture effected by
the Company during such fiscal year. The Annual Bonus, if any, shall be paid by
the Company to Executive in a cash lump sum during the calendar year immediately
following the fiscal year in which it is earned, promptly after the Company
receives its audited financial statements with respect to the fiscal year in
which the Annual Bonus was earned. The Annual Bonus shall be prorated for
partial years of employment and, for fiscal year 2013, shall be paid no later
than March 15, 2014.

c. No later than 30 days after the Commencement Date, the Company shall pay
Executive a one-time sign-on bonus of $20,000.

d. The Company shall provide Executive a monthly automobile allowance of $1,000.

e. The Company shall provide Executive a relocation package described in Exhibit
A.

f. Executive and the Company shall enter into separate agreements relating to
the Company’s grant of equity awards to Executive.

4. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively “Employee Benefits”), on the same basis as those benefits are
generally made available to other senior executives of the Company. Executive’s
medical benefits shall commence on August 1, 2013 and, for the interim period
before such coverage begins, the Company shall reimburse Executive for the
“COBRA” premiums he pays for continued medical coverage from his prior employer.
In addition to standard Company holidays, Executive shall be entitled to three
weeks of annual vacation (prorated for partial years of employment) in
accordance with Company policies.

5. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

 

2



--------------------------------------------------------------------------------

6. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 6 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

a. By the Company With Cause or By Executive Other Than As a Result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company with Cause (as defined below) and shall terminate automatically
upon the effective date of Executive’s resignation other than as a result of a
Constructive Termination (as defined in Section 6(c)); provided that Executive
will be required to give the Company at least 60 days advance written notice of
a resignation other than as a result of a Constructive Termination.

(ii) For purposes of this Agreement, “Cause” shall mean that the Board, based on
information then known to the Company or the General Partner, determines in good
faith (A) Executive’s willful or grossly negligent continued failure to
substantially perform Executive’s material duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written notice by the Company or the General Partner
to Executive of such failure, (B) dishonesty in the performance of Executive’s
material duties hereunder, (C) an act or acts on Executive’s part constituting,
or plea of guilty or nolo contendere to a crime constituting, (x) a felony under
the laws of the United States or any state thereof or (y) a misdemeanor
involving moral turpitude, (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s duties hereunder or (E) Executive’s
breach, in a material respect, of Sections 7 or 8 of this Agreement that is not
cured (to the extent curable) for a period of 30 days following written notice
by the Company or the General Partner to Executive of such breach.
Notwithstanding anything herein to the contrary, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of the Board (after reasonable written notice to the Executive
and an opportunity for him, together with his counsel, to be heard before the
Board) finding that in the good faith opinion of the Board, the Executive has
engaged in acts or omissions constituting Cause which are not curable or which
have not been cured within the permitted cure period specified in the
immediately-preceding sentence.

(iii) If Executive’s employment is terminated by the Company with Cause or if
Executive resigns other than as a result of a Constructive Termination,
Executive shall be entitled to receive:

(A) the Base Salary accrued through the date of termination, payable in
accordance with the Company’s usual payment practices;

 

3



--------------------------------------------------------------------------------

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 3(b) (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided that claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within 90 days following the date of Executive’s
termination of employment; and

(D) such fully vested and nonforfeitable Employee Benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).

Following such termination of Executive’s employment by the Company with Cause
or resignation by Executive other than as a result of a Constructive
Termination, except as set forth in this Section 6(a)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement, except as otherwise required by law.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of
twelve (12) consecutive months to substantially perform Executive’s essential
functions with or without a reasonable accommodation (such incapacity is
hereinafter referred to as “Disability”). This definition of Disability shall be
interpreted and applied consistent with the Americans With Disability Act, the
Family Medical Leave Act, and other applicable law. Termination because of
Disability will be effective upon the occurrence of such event and upon written
notice to the Executive in accordance with Section 10(i) hereof.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 3(b) hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable to Executive pursuant to Section 3(b) had Executive’s
employment not terminated (the “Pro-Rata Bonus”).

 

4



--------------------------------------------------------------------------------

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 6(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

c. By the Company Without Cause or Resignation by Executive as a result of a
Constructive Termination.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation as a result of a
Constructive Termination.

(ii) For purposes of this Agreement, a “Constructive Termination” shall mean any
of the following, without the Executive’s prior written consent: (A) a material
reduction in the Executive’s Base Salary or Target Annual Bonus; (B) a material
diminution of the Executive’s authority, duties or responsibilities; (C) a
required relocation of the Executive’s primary place of business by more than
fifty (50) miles from Denver, Colorado; (D) the failure of the Company to pay or
cause to be paid Executive’s Base Salary or Annual Bonus, when due hereunder or
(E) any material breach by the Company of this Agreement or any agreement
between the Company and the Executive relating to Executive’s compensation
(including any equity awards); provided that either of the events described in
clauses (A), (B), (C), (D) and (E) of this Section 6(c)(ii) shall constitute a
Constructive Termination only if the Company fails to cure such event within 30
days after receipt from Executive of written notice of the event which
constitutes such Constructive Termination; provided, further, that a
“Constructive Termination” shall cease to exist for an event on the 60th day
following the later of its occurrence or Executive’s knowledge thereof, unless
Executive has given the Company written notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to Executive’s continued compliance with the provisions of Sections
7 and 8 and execution, within 30 days after the date of Executive’s termination
of employment, and non-revocation of a general release of claims against the
Company and its affiliates in a form and substance reasonably satisfactory to
the Company,

(1) continued payment of the Base Salary in accordance with the Company’s normal
payroll practices, as in effect on the date of termination of Executive’s
employment, until twelve months after the date of such termination (the
“Severance Period”); and

(2) payment of Executive’s “COBRA” premiums until the earlier of the end of the
Severance Period or when Executive is no longer eligible for COBRA coverage
under applicable law.

 

5



--------------------------------------------------------------------------------

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation as a result of a Constructive Termination, except as set forth in
this Section 6(c)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

d. Expiration of Employment Term or Dissolution. In the event (A) Executive
elects not to extend the Employment Term pursuant to Section 1 of this Agreement
or (B) of a Dissolution with a Negative Return, unless Executive’s employment is
earlier terminated pursuant to paragraphs (a), (b) or (c) of this Section 6,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the earlier of the effective date of Dissolution or the
day immediately preceding the next scheduled Extension Date, and Executive shall
be entitled to receive the Accrued Rights. Following such termination of
Executive’s employment hereunder, Executive shall have no further rights to any
compensation or any other benefits under this Agreement. In the event (A) that
the Company elects not to extend the Employment Term pursuant to Section 1 of
this Agreement or (B) of a Dissolution with a Positive Return, Executive shall
be treated as terminated without Cause effective as of (as applicable) the close
of business on the day immediately preceding the next scheduled Extension Date
or the effective date of the Dissolution, and shall be entitled to receive the
amounts and benefits specified in Section 6(c)(iii). For purposes hereof,
“Positive Return” means the Sponsor shall have received aggregate cash proceeds
and the fair market value of property in respect of its Class A-1 Interests in
the Company equal to more than 100% of its aggregate Capital Contributions (as
defined in the LP Agreement) in respect of such Class A-1 Interests, and
“Negative Return” means that the Sponsor shall have received aggregate cash
proceeds and the fair market value of property in respect of its Class A-1
Interests in the Company of equal to or less than 100% of its aggregate Capital
Contributions (as defined in the LP Agreement) in respect of such Class A-1
Interests. Capitalized terms in the immediately-preceding sentence shall have
the same meaning as specified in the Management Interest Subscription Agreement
between Executive and the Company.

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10(i) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

f. Resignation from Other Positions. Upon termination of Executive’s employment
from the Company for any reason, Executive agrees to resign, as of the date of
such termination and to the extent applicable, from the board of directors (and
any committees thereof) of any of the Company’s affiliates and any positions
held at the General Partner.

 

6



--------------------------------------------------------------------------------

7. Restrictive Covenants.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Employment Term and, for a period of twelve months following the
date Executive ceases to be employed by the Company due to Termination with
Cause (or such shorter time as provided in Section 7(b)) (the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

  (i) with whom Executive had significant and material personal contact or
dealings on behalf of the Company during the one-year period preceding
Executive’s termination of employment; or

 

  (ii) for whom Executive had significant and material direct or indirect
responsibility during the one year immediately preceding Executive’s termination
of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

 

  (i) engage in any business involved, either directly or indirectly, in (x) the
acquisition of companies primarily engaged in the U.S. and Canadian aggregates
and related downstream product sectors (including, but not limited to, asphalt,
paving, cement, concrete and concrete products) (any such company, a “Business”)
or (y) the operation of any Business (any such business as described in
subclauses (x) or (y), a “Competitive Business”);

 

  (ii) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates, customers, clients, suppliers, partners,
members, investors or acquisition targets.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling Person of, or a member of a group which controls, such Person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

 

7



--------------------------------------------------------------------------------

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

  (i) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or

 

  (ii) hire any such employee who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

(6) Executive and the Company will not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the other (or in the case of the Company, its
affiliates), or that is or reasonably would be expected to be damaging to the
reputation of the other (or in the case of the Company, its affiliates).

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 7 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(c) Notwithstanding any provision of this Agreement to the contrary, in the
event of any Dissolution, whether with a Positive Return or Negative Return,
this Section 7 shall not apply.

8. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —

 

8



--------------------------------------------------------------------------------

including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board, except as specifically necessary during the term of the Executive’s
employment in order to perform the duties of his or her position and in the best
interests of the Company.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 7 and 8 of this Agreement
provided they agree to maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
reasonably cooperate with the Company regarding the delivery or destruction of
any other Confidential Information of which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.

 

9



--------------------------------------------------------------------------------

(ii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.

(iv) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.

(v) The provisions of Sections 7, 8 and 9 shall survive the termination of
Executive’s employment for any reason.

9. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7 or Section 8 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement, as allowed by law, and obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

10. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof that would direct the application of the laws of any
other jurisdiction.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company, and
supersedes any prior agreements or understandings between the parties relating
to the subject

 

10



--------------------------------------------------------------------------------

matter of this Agreement (except that matters relating to the Company’s grant of
equity awards to Executive and Executive’s investment in the equity of the
Company shall be governed by the separate agreements relating thereto). There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a Person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
Person or entity.

f. No Mitigation. Executive shall not be obligated to mitigate the amount of
severance payments payable hereunder by seeking other employment, or otherwise,
nor shall the amounts payable to Executive hereunder be reduced by compensation
earned by Executive by any subsequent employer.

g. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or pursuant
to any other agreement with the Company as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code
without any accelerated or additional tax) and (ii) if any other payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Board, that is reasonably expected not to cause such
an accelerated or additional tax. For purposes of

 

11



--------------------------------------------------------------------------------

Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Section 409A of the
Code, and references herein to Executive’s “termination of employment” shall
refer to Executive’s separation from service with the Company Group within the
meaning of Section 409A. To the extent any reimbursements or in-kind benefits
due to Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 10(g);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect thereto.

h. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Summit Materials Holdings L.P.

1550 Wynkoop Street, Suite 300

Denver, CO 80202

Attention: Office of General Counsel/Chief Legal Officer

with a copy (which shall not constitute notice) to:

Silverhawk Capital Partners

4725 Piedmont Row Drive, Suite 420

Charlotte, NC 28210

Attention: Ted Gardner

with a copy (which shall not constitute notice) to:

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Neil Simpkins

Fax: 212-583-5712

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

12



--------------------------------------------------------------------------------

j. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

k. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

l. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company and its affiliates. This provision shall survive any termination of
this Agreement.

m. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

n. No Recourse. Notwithstanding anything to the contrary herein, Executive
agrees and acknowledges that with respect to any payment, benefit or any other
obligation or right under this Agreement, Executive shall have no recourse
against The Blackstone Group L.P., Silverhawk Capital Partners or any of their
respective affiliates (other than the Company).

o. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUMMIT MATERIALS HOLDINGS L.P.       KEVIN GILL By:   /s/ Thomas Hill      

/s/ Kevin Gill

Name:   Thomas Hill       Title:   Authorized Person      



--------------------------------------------------------------------------------

Exhibit A

Relocation Package

Executive’s relocation package shall consist of the following. All
reimbursements or direct payments described herein shall be payable no later
than March 15, 2014.

 

  •  

The Company will provide Executive temporary housing in Denver (for a period
expected to be 3-4 months to give Executive a place to live while he seeks
permanent housing). This housing will be taxable income to Executive, and the
Company will “gross up” the federal, state and local income and Social
Security/Medicare taxes Executive incurs with respect thereto, using Executive’s
actual marginal tax rates.

 

  •  

The Company will reimburse Executive for all closing costs associated with the
sale of his home in North Carolina, including realtor sales commission, attorney
fees, document preparation and transfer taxes. This reimbursement will be
grossed up for tax purposes on the same basis as the temporary housing
provision.

 

  •  

Executive will be reimbursed for any loss incurred (i.e., any negative
difference between the sales price (net of any sales commission) and the
purchase price for the house) on the sale of his primary residence in North
Carolina. This reimbursement will be grossed up for tax purposes on the same
basis as the temporary housing provision.

 

  •  

The Company will reimburse or directly pay the reasonable expenses of packing,
shipping and unpacking (as well as full replacement insurance) of moving
Executive’s household goods to Colorado.

 

  •  

Executive will be reimbursed for his reasonable expenses of the physical move of
his family (including lodging, mileage and meals) from North Carolina to
Colorado. Executive must provide the Company proper documentation of these
expenses promptly following when they are incurred.

 

  •  

The Executive will be entitled to ship one vehicle, with associated vehicle
shipment insurance, to Colorado at the Company’s expense.

 

  •  

The Executive is entitled up to 90 days of Company-paid storage for his
household goods.

 

  •  

The Company will reimburse the reasonable costs of up to three househunting
trips in Colorado.

 

  •  

Executive is entitled to twice-monthly flights to North Carolina to visit his
family until such time as his family relocates to Colorado.